Name: COMMISSION REGULATION (EC) No 198/98 of 26 January 1998 determining the extent to which the applications for import licences submitted in January 1998 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1600/95 can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 27. 1. 98L 20/26 COMMISSION REGULATION (EC) No 198/98 of 26 January 1998 determining the extent to which the applications for import licences submitted in January 1998 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1600/95 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1600/ 95 of 30 June 1995 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products (1), as last amended by Regulation (EC) No 2432/97 (2), and in particular Article 14 (4) thereof, Whereas applications lodged for the products referred to in Annex II of Regulation (EC) No 1600/95 concern quantities greater than those available; whereas, therefore, the allocation factors should be fixed for the quantities applied for the period 1 January to 31 March 1998, HAS ADOPTED THIS REGULATION: Article 1 Import licences applied for for products falling within the order numbers in Annex II to Regulation (EC) No 1600/95 listed in the Annex hereto, lodged under Regu- lation (EC) No 1600/95 for the period 1 January to 31 March 1998, shall be awarded in accordance with the allocation factors indicated. Article 2 This Regulation shall enter into force on 27 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 151, 1. 7. 1995, p. 12. (2) OJ L 337, 9. 12. 1997, p. 9. EN Official Journal of the European Communities27. 1. 98 L 20/27 ANNEX Order number in Annex II to Regulation (EC) No 1600/95 Allocation factor 37 0,0086 38 0,0039 40 0,1146 41 0,0156 42 0,0536 43 0,0133 45 0,0066 48 0,0042